Citation Nr: 0031754	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-12 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for onychomycosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran had active duty from July 1993 to April 1996.  

The Department of Veterans Affairs (VA) Regional Office (the 
RO) denied the veteran's claim of entitlement to service 
connection for onychomycosis in October 1996.  The veteran 
appealed to the Board of Veterans' Appeals (Board).  

The veteran failed to appear for a hearing before a traveling 
member of the Board in July 2000.  In August 2000, his 
request to reschedule the hearing was denied for failure to 
demonstrate good cause.  

REMAND

The veteran is seeking entitlement to service connection for 
onychomycosis.

Factual background

The veteran's service entrance examination report which is 
dated in May 1993 shows that onychomycosis was then 
clinically present.  Onychomycosis was subsequently treated 
in service.  On service discharge examination in April 1996, 
at which time his skin was reported to be normal.  However, 
on VA examination in June 1996, onychomycosis was found to be 
present and severe on all toes.  

The next medical record contained in the file is an October 
1998 VA fee-basis examination report.  In October 1998, the 
veteran reported that he had been receiving treatment for the 
problem by a podiatrist, and that the medication had helped 
him with his condition and had caused him to be virtually 
completely free of any fungal infection until he had stopped 
the medication because he had not had a chance to refill it 
three months beforehand, and that since that time, he had 
noticed that one of two of his left toenails had 
onychomycosis.  

The physician who examined the veteran in October 1998 did 
not notice that the veteran's May 1993 service entrance 
examination report showed onychomycosis.  He did venture to 
say that if the condition did exist prior to service, then of 
course it "could" go on to involve all of the toes, but 
that he did not have a sense of the pre-service condition.  

Relevant law and regulations

Service connection

In general, in order for a veteran to be entitled to service 
connection for a disease or disability, the evidence must 
show that such disease or disability was either incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. Only such conditions as are recorded 
in examination reports are to be considered as noted. 38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991). 

Pursuant to 38 U.S.C.A. § 1153, "[a] preexisting injury or 
disease will be considered to have been aggravated by active 
. . . service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991) ["flare-ups" of preexisting condition do not 
constitute aggravation if there is no increase in severity of 
underlying disability].

Duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).   App. 308 
(1991).

Reasons for remand

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) [to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107].  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) [published at 57 Fed. Reg. 49,747 (1992)].  
Therefore, a remand is required.  

It is unclear from the evidence currently of record as to the 
current level of severity of the veteran's onychomycosis and 
whether the veteran's claimed onychomycosis was aggravated my 
military service.  The Board believes that a physician's 
opinion as to these questions should be obtained.  

Since it appears that there may be additional medical records 
outstanding, requests for any such additional records will be 
accomplished.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and otherwise, 
who treated the veteran for onychomycosis 
since April 1996.  After securing any 
necessary releases, the RO should obtain 
those records which have not been 
previously associated with his claims 
folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
level of severity of the veteran's 
claimed onychomycosis and whether it is 
at least as likely as not that 
onychomycosis chronically increased in 
severity as a result of his active 
service.  The veteran's claims folder 
must be made available to the examining 
physician prior to the examination.  The 
examining physician should review the 
veteran's service medical records, 
including the May 1993 service entrance 
examination report, as well as his 
post-service medical records.  Based upon 
a review of the medical records, the 
history provided by the veteran, the 
examination findings and his or her 
knowledge of the nature of the disease, 
the examining physician should then 
render an opinion as to whether it is at 
least as likely as not that onychomycosis 
was aggravated by military service beyond 
what would be expected from the natural 
progress of the disease.  If laboratory 
studies or other additional testing is 
deemed to be necessary by the examining 
physician, such should be accomplished.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should review the veteran's claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  After 
any appropriate developmental action has 
been completed, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for onychomycosis.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


